
	

115 HR 1264 RH: Community Financial Institution Exemption Act
U.S. House of Representatives
2017-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 683
		115th CONGRESS2d Session
		H. R. 1264
		[Report No. 115–885]
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2017
			Mr. Williams introduced the following bill; which was referred to the Committee on Financial Services
		
		August 3, 2018Additional sponsors: Mr. Culberson, Mr. Babin, Mr. Poe of Texas, Mr. Roe of Tennessee, Mr. Grothman, Mr. Latta, Mr. Smith of Texas, Mr. Marchant, Mr. Posey, Mr. Mitchell, Mr. Lucas, Mr. Young of Alaska, Mr. Trott, Mr. Bergman, Mr. Hurd, Mr. Walberg, Mr. Brady of Texas, Mr. Pittenger, Mr. Carter of Texas, Mr. Tipton, Mr. Barton, Mr. Pearce, Mr. Ross, Mr. Olson, Mr. Ratcliffe, Mr. Upton, Mr. Bishop of Michigan, Mr. Moolenaar, Mr. Sessions, and Ms. Granger
			August 3, 2018
			Reported with amendments, committed to the Committee of the Whole House on the State of the Union,
			 and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on February 28, 2017
		
		
			
		
		A BILL
		To provide an exemption from rules and regulations of the Bureau of Consumer Financial protection
			 for community financial institutions, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Community Financial Institution Exemption Act. 2.Exemption for certain financial institutionsSection 1022(b) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5512(b)) is amended—
 (1)in paragraph (3), by amending the heading to read as follows: General exemptions; (2)by redesignating paragraph (4) as paragraph (5); and
 (3)by inserting after paragraph (3) the following:  (4)Specific exemption for certain financial institutions (A)In generalAn insured depository institution or credit union with less than $50,000,000,000 in consolidated assets shall be exempt from all rules and regulations issued by the Bureau.
 (B)ExceptionThe Bureau may revoke an exemption provided under subparagraph (A) with respect to a specific rule or regulation and a specific class of insured depository institutions or credit unions described in subparagraph (A) if—
 (i)the Bureau makes a detailed, written finding that such class of insured depository institutions or credit unions described in subparagraph (A) has engaged in a pattern or practice of activities that have been detrimental to the interests of consumers and are of a type that the specific rule or regulation is intended to address;
 (ii)the Bureau consults with the Federal banking agencies with respect to such revocation; and (iii)each Federal banking agency provides the Bureau with a written notice stating that the Federal banking agency agrees with such revocation.
							(C)Effective date; effect on prior rules
 (i)Effective dateThis paragraph shall take effect with respect to rules and regulations issued or modified after the date of enactment of this paragraph.
 (ii)Effect on prior rulesThis paragraph shall not prohibit the Bureau from modifying a rule or regulation issued prior to the date of enactment of this paragraph with respect to insured depository institutions or credit unions described in subparagraph (A) if the effect of such modification is to expand a current exemption or to reduce the costs and the regulatory burden associated with complying with such rule or regulation.
 (D)Federal banking agency definedFor purposes of this paragraph, the term Federal banking agency means the Board of Governors, the Office of the Comptroller of the Currency, the Corporation, and the National Credit Union Administration..
			Amend the title so as to read: A bill to provide an exemption from rules and regulations of the Bureau of Consumer Financial
			 Protection for certain financial institutions, and for other purposes..
	
		August 3, 2018
		Reported with amendments, committed to the Committee of the Whole House on the State of the Union,
			 and ordered to be printed
